Title: To George Washington from David Bushnell, 19 December 1780
From: Bushnell, David
To: Washington, George


                        

                            
                            May it please your Excellency
                            West Point Decr 19th 1780
                        
                        With submission we beg leave to make known to your Excellency the many disagreeable circumstances that attend
                            us and the many embarrasments under which we labour. When we entered the Corps of Sappers and Miners it was in expextation
                            of the full enjoyment of equal priviledges with the rest of the Officers in the Continental Army Yet as disagreeable as it
                            is to us to touch your Excellencies feelings by the least complaint or disagreeable recital we (acting consistent with our
                            Sentiments and compatible with the spirit of Officers) are compelled to inform you our expectations are in no wise
                            answered and that our service and the mode of performing it has hitherto been such as not to entitle us to any great share
                            of Military respect.
                        According to the construction put upon the regulations established for the Companies of Sappers &
                            Miners and warrented by practice we are inseperably connected with and invariably subject to the command of the Officers
                            of the Corps of Engineers which renders us ever liable to be commanded by Officers who hold Commissions of an inferior
                            rank to ours and destroys the idea of being on an equal footing with all other Officers in the Line of the Army and the
                            propriety of our Commanding according to the date and rank of our Commissions which appears to us wholly inconsistent with
                            the principles of an Army as well as incompatible with the dignity & spirit of an Officer and contrary to our
                            expectations—Small and independant Corps are ever liable to be considered in a diminutive view and are not able to free
                            themselves from the detraction to which they are Subject and the malevolent aspersions naturally thrown upon them but by
                            having an opportunity of Shewing that their employ is not only honourable but that they are entitled to be ranked amongst
                            the brave.
                        We have hitherto been deprived of an opportunity of distinguishing ourselves in the only honourable part of
                            our duty pointed out in the Regulations and continued in a service Savouring too much of that of a Corps of artificers
                            which establishes the Officers of the Army who in general are unacquainted with the principles as well as the design of
                            the Corps in an unfavourable opinion of it.
                        Officers of the Line ever consider the fatigue duty they perform on fortifications as the most disreputable
                            part of their service and they cant but have a dishonourable idea of a Corps wholly assigned to that duty—In defending a
                            place or carrying on a siege our duty is so closely connected with danger it cant but be considered honourable these
                            opportunities So rarely happen that it has but a small influence in preventing us from being considered in any other point
                            of view than a Corps of Artificers or common fatiguemen.
                        When we consider our establishment and the light in which the Corps is held in our Army and compare it with
                            that of the same denomination in foreign Service the apparent difference if our information is right is So great that
                            unless we are insensible to the feelings of Men of honour we cannot but be filled with chagrin; how much greater would be
                            our chagrin were we ever called to act in conjunction with such a Corps where the difference would be So conspicuous as
                            would not fail to strike every observer for we entered the Corps in expectation of our being on a similar footing with
                            those in Europe as far as the circumstances of our Country would admit.
                        If our suggestions are found to be worthy of attention our complaints reasonable we would earnestly request
                            your Excellencies influence at a time when the rest of the Army is entering upon a new establishment that we might be
                            redressed in the above recited greivances that we might be annexed to some of the established Regiments or regulated in
                            some other way which the wisdom of your Excellency will readily point out and be freed from that unreasonable obedience
                            which we are ever subject to according to the construction put upon the regulations established for the Corps by the
                            Officers who have assumed the command over us that our duty may thus be pointed out that when we are not called to the
                            more important parts of it we may not be employed in a manner that bears So close an affinity to a Corps of Artificers but
                            that we may be put upon an equally honourable footing with the rest of the Officers in the Line of the Army.
                        If no redress can be granted no alteration made tho the many agreeable connections strongly cemented by
                            mutual sufferings a thirst for military distinction and the fondness for being enrolled in the illustrious catalogue of
                            the defenders of our country strongly induce us to continue in its service yet acting consistent with our feelings and
                            compatible with the principles that ought to distinguish every officer we would request your Excellencies interposition in
                            favour of a dissolution of the Corps or if this cannot be granted that we may be permitted to retire to civil life. We
                            have the honour to be your Excellencies Most obedient And very humble servants
                        
                            Sappers & Miners
                            Davd Bushnell Capt. Lt
                            Wm McMurray Capt.
                            John Welch Lt
                            Moses Cleaveland Cap. Lt
                            James Gilliland Capt. Lt
                        
                    